Case 1:20-cv-11913-NMG Document 1-1 Filed 10/23/20 Page 1 of 3




                                                                 Exhibit A
              Exhibit A
10/23/2020                                     Case Details - Massachusetts
                        Case 1:20-cv-11913-NMG Document        1-1 FiledTrial Court 6
                                                                            10/23/20  Page 2 of 3
 2077CV00875 Eleazu, Fidelia et al vs. JP Morgan Chase

   Case Type:
   Real Property
   Case Status:
   Open
   File Date
   08/31/2020
   DCM Track:
   F - Fast Track
   Initiating Action:
   Other Real Property Action
   Status Date:
   08/31/2020
   Case Judge:

   Next Event:




   All Information   Party   Tickler   Docket   Disposition


      Party Information
      Eleazu, Fidelia
      - Plaintiff
      Alias                                                     Party Attorney
                                                                Attorney
                                                                Pro Se
                                                                Bar Code
                                                                PROPER
                                                                Address
                                                                Phone Number

                                                                                                            More Party Information

      Eleazu, Innocent
      - Plaintiff
      Alias                                                     Party Attorney
                                                                Attorney
                                                                Pro Se
                                                                Bar Code
                                                                PROPER
                                                                Address
                                                                Phone Number

                                                                                                            More Party Information

      JP Morgan Chase
      - Defendant
      Alias                                                     Party Attorney
                                                                Attorney
                                                                Dunne, Esq., Anne Virginia
                                                                Bar Code
                                                                681893
                                                                Address
                                                                Seyfarth Shaw LLP
                                                                Two Seaport Lane Suite 300
                                                                Boston, MA 02210
                                                                Phone Number
                                                                (617)946-4940
                                                                                                            More Party Information




      Ticklers
     Tickler                                       Start Date           Due Date             Days Due   Completed Date


https://www.masscourts.org/eservices/?x=SN*9bzzrFAuRr7g8MYfdvbI5bcuryrvcGD*8uNlRAQb4K6M73r6YPUniL5dXJh-0GlbNjYZf0z8vdW6RdmiJTw       1/2
10/23/2020                                      Case Details - Massachusetts
                         Case 1:20-cv-11913-NMG Document        1-1 FiledTrial Court 6
                                                                             10/23/20  Page 3 of 3
     Tickler                                              Start Date      Due Date          Days Due       Completed Date
     Service                                              08/31/2020      11/30/2020        91
     Answer                                               08/31/2020      12/29/2020        120
     Rule 12/19/20 Served By                              08/31/2020      12/29/2020        120
     Rule 12/19/20 Filed By                               08/31/2020      01/28/2021        150
     Rule 12/19/20 Heard By                               08/31/2020      03/01/2021        182
     Rule 15 Served By                                    08/31/2020      12/29/2020        120
     Rule 15 Filed By                                     08/31/2020      01/28/2021        150
     Rule 15 Heard By                                     08/31/2020      03/01/2021        182
     Discovery                                            08/31/2020      06/28/2021        301
     Rule 56 Served By                                    08/31/2020      07/27/2021        330
     Rule 56 Filed By                                     08/31/2020      08/26/2021        360
     Final Pre-Trial Conference                           08/31/2020      12/24/2021        480
     Judgment                                             08/31/2020      08/31/2022        730




      Docket Information
     Docket Date        Docket Text                                                                    File Ref Nbr.   Image Avail.
     08/31/2020         Case assigned to:                                                                                   Image
                        DCM Track F - Fast Track was added on 08/31/2020
     08/31/2020         Original civil complaint filed.                                                1                    Image

     08/31/2020         Civil action cover sheet filed.                                                2
     10/21/2020         Attorney appearance
                        On this date Anne Virginia Dunne, Esq. added for Defendant JP Morgan Chase
                        filed 10/16/20
     10/21/2020         Defendant JP Morgan Chase's Assented to Motion for                             3                    Image
                        Extension of Time with certificate of service
                        filed 10/16/20




      Case Disposition
     Disposition                                                   Date                Case Judge
     Pending




https://www.masscourts.org/eservices/?x=SN*9bzzrFAuRr7g8MYfdvbI5bcuryrvcGD*8uNlRAQb4K6M73r6YPUniL5dXJh-0GlbNjYZf0z8vdW6RdmiJTw        2/2
